Citation Nr: 0738715	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.  He died in March 2003; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision in which the 
RO, inter alia, denied the appellant's claim for service 
connection for the veteran's cause of death and for DIC under 
the provisions of 38 U.S.C. (U.S.C.A., for the Board's 
purposes) § 1318.  The appellant filed a notice of 
disagreement (NOD) in February 2004.  The RO issued a 
statement of the case (SOC) in March 2004.  The appellant 
thereafter perfected her appeal through a timely filed 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans Appeals) in October 2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's death certificate lists his immediate cause 
of death as acute cardiopulmonary arrest, vascular dementia, 
and cerebral vascular arteriosclerosis; rheumatoid arthritis 
with history of fracture, cervical spine, was listed as a 
significant condition contributing to his death but not 
resulting in the underlying cause of death.  

3.  At the time of the veteran's death on March 31, 2003, 
service connection was in effect for bilateral hearing loss, 
rated as 100 percent disabling from July 18, 1994.  

4.  No cardiovascular disease-which led to fatal acute 
cardiopulmonary arrest-vascular dementia, cerebral vascular 
arteriosclerosis, or rheumatoid arthritis with history of 
fracture of the cervical spine was manifest until after many 
years following the veteran's separation from service, and 
there is no medical evidence or opinion that establishes a 
nexus between any of these disabilities and either the 
veteran's military service or his service-connected bilateral 
hearing loss.

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.

6.  The record reflects that the veteran, who died over 57 
years after his discharge from service, did not have a 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, 
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument pursuant to that claim.  Further, 
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished.  As indicated below, the claim is being denied 
as lacking legal merit; as such, the duties to notify and 
assist imposed by the VCAA are not applicable.   See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for service connection for the cause of 
the veteran's death, the Board notes that pre-rating letters 
issued in September 2003 and October 2003 provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
the cause of the veteran's death (as well as the claim for 
DIC, pursuant to section 1318), as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  After 
issuance of the notice and an opportunity for the appellant 
to respond, the claims were duly adjudicated in the January 
2004 rating decision now on appeal.  These letters meet the 
VCAA's timing requirement, and substantially meet notice 
requirements.

Although these letters do not specifically include a 
statement of the conditions for which the late veteran was 
service-connected at the time of his death, this omission did 
not prejudice the appellant, as it is evident that she was 
already aware of this.  The Board notes that, in the DIC 
claim filed in September 2003, the appellant acknowledged 
that, at the time of the veteran's death, he had a 100 
percent rating for his service-connected hearing loss.  Thus, 
the omission is effectively cured by actual knowledge of the 
appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Moreover, as indicated, the letters otherwise provide 
adequate notice of the VCAA' provisions as they pertain to 
DIC claims, pursuant to Hupp.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent documentary 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA and 
private medical records, reports of VA examination, and the 
appellant's official death certificate.  Also of record and 
considered in connection with the claims are various written 
statements provided by the appellant and by her 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through written notice of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  A rebuttable 
presumption of service connection arises for certain chronic 
diseases (to include cardiovascular disease) that manifests 
itself to a compensable degree (usually 10 percent) within a 
prescribed period post-service (usually, one year).  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be established for disability or 
death that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

During the veteran's lifetime, service connection was 
established only for bilateral hearing loss.  His hearing 
loss was rated 80 percent disabling from August 25, 1989 to 
July 17, 1994, but during this period a total rating for 
individual unemployability (TDIU) was not in effect.  
Effective July 18, 1994, his bilateral hearing loss was rated 
as 100 percent disabling; this rating continued until his 
death on March 31, 2003.  

The veteran's death certificate indicates that the immediate 
cause of his death, on March 31, 2003, was acute 
cardiopulmonary arrest, vascular dementia, and cerebral 
vascular arteriosclerosis.  Rheumatoid arthritis with history 
of fracture, cervical spine, was listed as a significant 
condition contributing to his death but not resulting in the 
underlying cause of death.  

In statements presented in November 2007, the appellant, via 
her representative, contended that it was likely the 
veteran's absence of auditory perception due to his service-
connected hearing loss caused his death by contributing 
significantly to the overall deterioration of his general 
health, although no specific medical evidence supporting this 
contention was presented.  The appellant thus expressed her 
belief that a grant of service connection for the cause of 
the veteran's death is warranted.  

Notwithstanding the appellant's contentions, the Board finds 
that the record presents no basis for the grant of service 
connection for the cause of the veteran's death.  

Initially, the Board notes that the veteran's service records 
reflect that he served in the Pacific Theater of Operations 
as a ground crewman in the United States Army Air Force 
during World War II.  His service records do not establish 
that he was ever captured and incarcerated by enemy forces as 
a prisoner of war.  T

Further, the veteran's service treatment records are 
completely negative for findings or diagnoses of any 
rheumatic fever, rheumatoid arthritis, cervical spine 
fracture, or cardiovascular disease (to include abnormal 
chest X-ray findings indicative of cardiomegaly, a clinical 
diagnosis of hypertension in service, or the presence of 
sustained elevated blood pressure readings indicative of 
essential hypertension), and there is no medical evidence 
that any cardiovascular disease was manifest to any degree 
during the first post-service year following his discharge 
from active duty in January 1946.  Hence, the conditions 
resulting in the veteran's death were not shown in or within 
one year after service discharge.  The clinical evidence 
includes the report of a VA examination conducted in 
September 1993, pursuant to his unsuccessful claim for 
special monthly compensation, showing the presence of 
rheumatoid arthritis and cardiovascular disease, but no 
comment or opinion associating either of these conditions to 
either service or service-connected disability.  

In short, the current record does not include competent, 
persuasive evidence or opinion even suggesting a medical 
nexus between the veteran's terminal cardiovascular disease 
or rheumatoid arthritis with either his military service or 
service-connected hearing loss.  The Board points out that 
neither the appellant nor her representative has presented, 
identified, or alluded to the existence of any evidence 
suggesting such a link, despite being provided with 
opportunities to do so.  

In addition to the medical and other objective evidence, the 
Board has considered the lay assertions advanced in 
connection with the claim on appeal; however, none of this 
evidence provides a basis for allowance of the claim.  To the 
extent that the appellant attempts to establish a medical 
relationship between the veteran's service and his death on 
the basis of her (and her representative's) assertions, such 
evidence must fail.  As indicated above, this claim turns on 
the medical matter of whether there exists a nexus between 
the veteran's service (or service-connected disability) and 
his death-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training and expertise, neither the appellant nor her 
representative is competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, the lay assertions in this regard have no probative 
value

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after the veteran's separation 
from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22.  A "deceased veteran" also includes a former prisoner 
of war (POW) who died after September 30, 1999 with a 
service-connected disability rated totally disabling for not 
less than one year immediately preceding death.  Id.  The 
total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

As indicated above, at the time of the veteran's death, his 
rating for service-connected bilateral hearing loss was 100 
percent, in effect from July 18, 1994.  

Thus, the veteran was considered totally disabled due to 
service-connected disability at the time of his death.  
However, the July 1994 effective date for the 100 percent 
rating does not meet the 10-year rating requirement preceding 
the veteran's death in April 2004.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the 100 percent schedular evaluation, which was awarded 
in a November 1994 rating decision.

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of clear and unmistakable 
error (CUE) in a final rating decision, pursuant to 38 C.F.R. 
§ 3.105(a) (2007).  See Fugo 
v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  

In a November 2007 brief, the appellant, via her 
representative, has essentially raised the matter of the 
veteran's "hypothetical entitlement" to a total rating 
prior to prior to July 18, 1994, on the basis that his 
service-connected disability was already rated 80 percent as 
of August 1989 and would have thus provided a valid basis for 
a TDIU award, notwithstanding that a TDIU was not implemented 
at the time.  This theory, however, would not entitle the 
appellant to DIC, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, because such "hypothetical entitlement" is not a 
basis for these benefits under the governing legal authority.

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  See 67 
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 is allowed for claims filed prior to January 
21, 2000, that is, the date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  Here, however, the appellant filed her 
claim for DIC benefits, under 38 U.S.C.A. § 1318, in 
September 2003.

Thus, there is nothing to change the fact that the veteran, 
who died in March 2003, over 57 years after his discharge 
from service in January 1946 (thereby rendering inapplicable 
the 5-year provision) had no service-connected disability 
rated as totally disabling for at least 10 years prior to his 
death.  Rather, he was rated totally disabled from July 1994 
until his death in March 2003-a period of approximately 8 
years and eight months.  Therefore, the veteran did not have 
a disability continuously rated totally disabling for a 
period of 10 years or more immediately preceding death, nor 
did he have a disability continuously rated totally disabling 
for not less than five years from discharge.  The evidence 
also does not reflect that the veteran was a POW.  
Consequently, the veteran was not a "deceased veteran" as 
defined in 38 U.S.C.A. § 1318(b), and the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318(a).

For the foregoing reasons, the appellant's claim of 
entitlement to DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, must be denied.  As the law is dispositive 
of this claim, it must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the veteran's cause of death is 
denied.

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


